Title: From George Washington to Major General Philip Schuyler, 12 July 1777
From: Washington, George
To: Schuyler, Philip

 

Dear Sir
Pompton Plains [N.J.] 12th July 1777.

Yesterday Evening, upon my March from Morris Town to this place, I received your’s of the 7th confirming the unfortunate Contents of the preceeding of the same Date.
I will suspend my Opinion upon the propriety of this very extraordinary and sudden Evacuation until I hear something from General St Clair, for, in Truth it is altogether unaccountable—I most sincerely wish it was in my power to supply all your Demands but it shall be done as far as lays in my power. Of Tents I have not as many as fully cover this Army, and therefore am unable to forward any of them. General Mifflin will instantly dispatch the Camp Kettles—The intrenching Tools have already been sent on—General Knox has dispatched an Express to Springfield with Orders to send you sixty Barrels of Musquet powder with Ball and Cartridge paper in proportion, and all the Musquet Cartridges that are already made. If you should want any more powder, Ball or Cartridge paper, you will please to send to Springfield and it will be delivered to your Order. Ten field pieces will be immediately sent from Peek’s Kill with Harness compleat and a sufficient Quantity of fixed Ammunition, but Horses we have none—I am surprized that you should make a Demand for them and Drivers for them from this Quarter, when you are in the best part of the Continent for Draft Horses and of people who understand the Management of them. I have not a piece of heavy Cannon with me, nor could I supply you by any other Means than taking them from the Forts in the Highlands, which would be, by no Means, proper when we may every Moment expect an Attack there. General Knox informs me, that he has not an Artillery Man more than is necessary for the Train at present in the Field. If Major Stevens has not fallen into the Enemy’s Hands, he, with the Help of some Additionals drawn from the Regiments has Men enough to work the ten pieces—A few more officers will be wanting and they will be sent up.
There is not at present a regular Engineer in this Army, I must therefore recommend it to you to apply for Assistance in that Branch to Colonel Rufus Putnam, who commands a Regiment in Nixon’s Brigade. I made Use of him all the last Campaign and found him answer the purpose of erecting slight Works, far better than any of the Foreigners, who pretended to much greater Skill.
Your Demand of a further Reinforcement of Troops was fully taken into Consideration by a Board of all the General Officers of this Army. Had our Numbers been as respectable as could have been wished it would not have taken a Moment to deliberate upon the propriety of

detaching a further and more considerable Force from this Army or peek’s Kill: but when we considered that weakening ourselves in a material Manner would make us an easy prey for General Howe, who, tho’ he has embarked the greatest part of his Army still lays under Staten Island, and might suddenly reland, it was the unanimous Opinion of the Board that no more than the Remainder of Nixon’s Brigade who are on their Way to peek’s Kill, could be spared at present. They consist of as many as the first Division.
General Glover’s Brigade is ordered to be held in Readiness and shall also be sent to you, If we find that General St Clair with his main Body has been unfortunate enough to fall into the Enemy’s Hands. If they have not and he brings them off in tolerable order you will with them and your present Force, aided with a good Artillery certainly be able to join Burgoyne’s progress by Land. Indeed Nothing decisive can be determined upon till we know General St Clair’s Fate and what General Burgoyne is pursuing—in Consequence of his Success—Of both those points I expect I shall have Information in a very short Time. I am Dear Sir Your most obedt Servant

Go. Washington.

